                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,

                     Plaintiff,                                  8:17CR351

       vs.
                                                                   ORDER
CHRISTOPHER RAUDALES,

                     Defendant.


      This matter is before the Court on the Request for Transcript, filed by non-party

Marissa Raudales, ECF No. 48. The request for a transcript is granted, provided

Marissa Raudales contacts Brenda Fauber, 118 S. 18th Plaza, Suite 3122, Omaha,

NE 68102, and makes financial arrangements for preparation of the transcript.

Otherwise, the motion is denied.

      IT IS ORDERED:

      1.     The Request for Transcript, filed by non-party Marissa Raudales, ECF No.

             48, is granted as to the transcript under the conditions described above,

             and is otherwise denied; and

      2.     The Clerk is directed to mail a copy of this order and the docket report to

             M a r i s s a R a u d a l e s at the address provided in ECF No. 48.

      Dated this 28th day of May 2019.


                                                BY THE COURT:

                                                s/Laurie Smith Camp
                                                Senior United States District Judge
